Alexander, J.
(concurring) — While I agree with the result the majority reaches, I disagree with the reasoning set forth in part II of the opinion. I do so because I fear that this portion of the majority opinion may actually increase uncertainty in premises liability law by offering an unclear liability rule. We should avoid that result because, as Holmes said, "the tendency of the law must always be to narrow the field of uncertainty.” Oliver W. Holmes, The Common Law 101 (Mark D. Howe ed., 1967).
As the dissent points out, Restatement (Second) of Torts §§ 343 and 343A (1965) clearly specify the duties owed by *103an occupier of land to his or her invitees. Indeed, this court has adopted and cited with approval §§ 343 and 343A. See, e.g., Degel v. Majestic Mobile Manor, Inc., No. 62312-1, slip op. (April 18, 1996); Tincani v. Inland Empire Zoological Soc’y, 124 Wn.2d 121, 875 P.2d 621 (1994); Ford v. Red Lion Inns, 67 Wn. App. 766, 840 P.2d 198 (1992), review denied, 120 Wn.2d 1029 (1993). While the majority acknowledges and discusses these sections, it goes on to discuss and expand the separate "self-service” exception to the notice requirement (described in Pimentel v. Roundup Co., 100 Wn.2d 39, 666 P.2d 888 (1983)) without tying it to the Restatement sections. This can do nothing but create confusion for occupiers of land, landlords, insurers, trial judges, and practitioners. Furthermore, the expansion of Pimentel achieves nothing, since §§ 343 and 343A provide adequate protection to invitees already. In short, the majority has settled on a rule functionally equivalent to the simple standard offered by §§ 343 and 343A from which nothing substantive is gained.
"Law, . . . unlike science, is concerned not only with getting the result right but also with stability.” Richard A. Posner, The Problems of Jurisprudence 51 (1990). Stability is best achieved by propounding clear and simple liability rules. Here the Plaintiffs have raised factual questions about whether the Defendants exercised reasonable care in keeping Employment Security’s parking lot free from dangerous snow and ice. I agree that a jury, not the court, must decide these questions, but not using the rule the majority sets forth.